                            Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 1 of 64
    45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                     U.S. District Court - District of Massachusetts

Place of Offense:                                  Category No.         i_                   Investigating Agency

City      Boston                                              Related Case Information:

County           Middlesex                                    Superseding Ind./ Inf.                            Case No.         19-MJ-6087-MPK
                                                              Same Defendant                             New Defendant X
                                                              Magistrate Judge Case Number
                                                              Search Warrant Case Number            See additional information
                                                             R 20/R 40 from District of

Defendant Information:


Defendant Name                   Gregory Abbott                                          Juvenile:                •     Yes   No
                                 Is this person an attorney and/or amember ofany state/federal bar:               •     Yes 0 No
Alias Name

Address                          (Citv& Stated New York, NY

Birtli date (Yr only): 1950 SSN (last4#): 6967                    SexJ^            Race: White                Nationality: USA

Defense Counsel if known:                                                                    Address


Bar Number

U.S. Attorney Information:

AUSA             Eric S. Rosen                                                    BarNumber if applicable         NY4412326

Interpreter:                     0 Yes          0 No                  List language and/or dialect:
Victims:                         0Yes •No Ifyes, are there multiple crime victims under 18 USC§3771 (d)(2)                       Yes 0] No

Matter to be SEALED:                            0] Yes       •     No
          f/IWarrant Requested                                   I IRegular Process                      0 In Custody
Location Status:


Arrest Date

01 Already in Federal Custody as of                                                            in


0 Already in State Custody at
        vavj V   ill   ijtctLw            ui.                                    I [serving Sentence              | ^waiting Trial
•o nPretrial Release: Ordered by:                                                                   on



Charging Document:                              [^Complaint                  • Information                    • Indictment
Total # ofCounts:                               | |Petty                     I IMisdemeanor                   0 Felony —
                                                    Continue on Page 2 for Entry of U.S.C. Citations

[/]       Ihereby certify that the case numbers ofany prior pr^eedin^ before aMagistrate Judge                                   are

          accurately setforth above.                                               lit    I/ m

Date:      March 11,2019                                   Signature of AUSA:
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 2 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 3 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 4 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 5 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 6 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 7 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 8 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 9 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 10 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 11 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 12 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 13 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 14 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 15 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 16 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 17 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 18 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 19 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 20 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 21 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 22 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 23 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 24 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 25 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 26 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 27 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 28 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 29 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 30 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 31 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 32 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 33 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 34 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 35 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 36 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 37 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 38 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 39 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 40 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 41 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 42 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 43 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 44 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 45 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 46 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 47 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 48 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 49 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 50 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 51 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 52 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 53 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 54 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 55 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 56 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 57 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 58 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 59 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 60 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 61 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 62 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 63 of 64
Case 1:19-cr-10117-IT Document 3-1 Filed 03/11/19 Page 64 of 64
